Brown, Judge:
This is a peculiar medicinal product very little used and very little of it imported into this country and very unstable in price.
This importer purchased this particular shipment at $24 per gram.
Shortly previous a Detroit importer purchased a shipment of a different amount at $35 per gram.
The appraiser had approved the value of $24 per gram until he heard of the $35 value through customs channels.
This is a Government appeal from a value of $24 per gram asking for an advance to $35 per gram, and in view of the conflicting evidence and the unstable prices for the product the appraised value should stand as made, which in this case is the same as the entered value.
The entered value is therefore sustained. Judgment will be rendered accordingly.